ORDER
It is ORDERED, sua sponte, that the judgment entered on November 29,1991, is vacated. The last paragraph of this Court’s memorandum decision, entered November 12, 1991, 1 Vet.App. 551, is amended to read as follows:
Therefore, the Secretary’s motion for remand is DENIED. The March 10, 1989 rating decision of the Regional Office and the July 31, 1990 decision by the Board are AFFIRMED to the extent that an increased disability rating of 10% for hypertension was awarded to appellant, but are REVERSED, and the case REMANDED with instructions as to appellant’s back condition. Appellant’s former disability rating of 100%, resulting from the combined disability rating of 70% for his back condition and his individual unemployability, shall be retroactively reinstated to June 1, 1989, the effective date of the unlawful reduction.
It is further ORDERED that judgment shall be entered and the mandate shall issue on the date of this order.